 

Exhibit 10.19

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made and entered into as of the 6TH day of June, 2003, by and
between CENTENE CORPORATION, a Wisconsin corporation (hereinafter called the
“Company”), and Marie J. Glancy (hereinafter called the “Executive”).

 

1. Employment. Company hereby employs Executive as Vice President of Government
Relations with such other or additional titles or positions as the Company’s
President or Board of Directors may, from time to time, determine.

 

2. Duties. During the employment period, Executive shall faithfully perform her
duties to the best of her ability and in accordance with the directions and
orders (and to the satisfaction) of the Company’s President and Board of
Directors of Company, and she shall devote her full working time, attention and
energy to the performance of her duties.

 

In addition to the duties assigned to her by the Company’s President and/or
Board of Directors of Company, Executive shall perform such other duties as are
commensurate with her position and responsibilities, including without
limitation, exercising her best judgment; safeguarding and saving from waste the
assets of Company; and following, maintaining, and implementing the business
plans, budgets, business procedures and directives established and promulgated
by Company, as modified or amended from time to time.

 

Except as otherwise provided herein, Executive shall not render services,
directly or indirectly, to any other person or organization without her
Supervisor’s prior written consent and shall not engage in any activity that
would interfere significantly with the faithful performance of his duties
thereunder. Executive may perform minor services for which she does not receive
compensation, provided that the activity does not conflict with the provisions
of her duties, without written consent.

 

3. Compensation. As compensation for all services rendered by Executive under
this agreement, company shall pay to Executive, in accordance with its then
prevailing payroll practices, a salary at the annualized rate of One Hundred
Eighty Thousand Dollars ($180,000), less applicable payroll deductions. This
salary may be adjusted from time to time as directed by the Executive’s
immediate supervisor or the Company’s or Plan’s President.

 

4. Other Employment Benefits. During the Employment Period:

 

  (a) Company shall reimburse Executive monthly for actual, reasonable, and
necessary out-of-pocket expenses she incurs on Company’s business in compliance
with company policies and procedures.

 

  (b) Executive shall participate in such of Company’s Executive plans or fringe
benefit arrangements as provided for all Executives, subject to their terms and
conditions.

 



--------------------------------------------------------------------------------

  (c) Vacation Leave. During the Employment Term, Executive shall be entitled to
a number of vacation days as established in the standard company policy.
Executive shall accrue and receive full compensation and benefits during her
vacation leave periods. Vacation leave shall be taken at such times as do not
have an adverse effect on the operations or transactions of the Company or
otherwise as Executive and her immediate supervisor shall agree.

 

  (d) Bonus Plan. The annual target bonus is 30% of base salary with potential
to exceed that if and when the company exceeds its Annual Operating Plan
criteria. This award is at the discretion of the Company’s President. The Bonus
Plan may be adjusted from time to time as directed by the Company’s President.

 

5. Termination of Employment.

 

  (a) Termination for Cause. If the Company terminates Executive’s employment
For Cause, or if Executive resigns from her employment pursuant to Subsection
5(b), Executive shall be entitled only to payment of that portion of her Salary
earned through and including the Termination Date or the Resignation Date at the
rate of Salary in effect at that time.

 

  (b) Resignation. Executive may resign from her employment with the Company at
any time by providing written notice of her resignation to her immediate
supervisor at least thirty (30) days before the Resignation Date, in which case
she shall be entitled to compensation as provided in Subsection 5(a).

 

  (c) Death. If Executive dies during her employment, or Executive is entitled
to receive payments from the Company pursuant to Section 5(a) at the time of her
death, Executive’s estate or personal representative shall be entitled to
receive that portion of the Salary, at the rate in effect at Executive’s death,
that Executive earned through and including the date of Executive’s death.

 

  (d)

Disability. If Executive becomes Permanently Disabled, the Board may terminate
Executive’s employment by providing written notice to Executive at least 72
hours before the Termination Date. If Executive resigns from employment with the
Company as a result of a Permanent Disability, or the Company terminates
Executive’s employment as a result of a Permanent Disability, Executive shall be
entitled to receive that portion of her Salary, at the rate in effect at the
time she became Permanently Disabled, that she earned through and including the
Termination Date or Resignation Date, as applicable; provided, however, the
amount due and payable for the period on and after the date on which Executive
became Permanently Disabled shall not be less than the portion of the Salary
that would have been paid to her if she had continued in the

 



--------------------------------------------------------------------------------

 

Company’s employment for the 180 day period following the date on which she
became Permanently Disabled.

 

  (e) Compensation Following Termination. If the Company terminates Executive’s
employment other than For Cause the Company shall pay Executive that portion of
her Salary earned through and including the Termination Date or the Resignation
Date at the rate of Salary in effect at that time, plus an amount equal to
thirty nine (39) weeks of her annualized Salary paid in accordance with the then
current payroll practices, and conditioned upon Executive’s signing and not
revoking, a complete Release of any and all claims. In such case, Company shall
pay for nine (9) months of the eighteen (18) months health and dental insurance
continuation coverage to which Executive is entitled under the Consolidated
Omnibus Budget Reconciliation Act of 1985, Public Law 99-272, Title X (COBRA).

 

  (f)

Change of Control. In the event of a “Change in Control which, within 24 months
from and after such Change in Control results in (a) the involuntary termination
of Executive’s employment by the Company, or (b) the voluntary resignation of
employment by Executive because of (i) the reduction of Executive’s
compensation, (ii) a material adverse change in Executive’s position with the
Company or the nature or scope of Executive’s duties or (iii) a request by the
Company or the surviving entity of the transaction that resulted in the Change
of Control that Executive relocate outside of the Metropolitan Washington, DC
area which Executive refuses, then Executive shall receive severance equal to
fifty two (52) weeks pay paid at her choice (which choice shall be irrevocably
made and set forth as part of the Release described below) either as a lump sum
payment or salary continuance, rather than the severance paid pursuant to
paragraph 5(c) above, but conditioned upon Executive’s signing, and not
revoking, a complete Release of any and all claims. In such case, Company shall
pay for twelve (12) of the eighteen (18) months health and dental insurance
continuation coverage to which Executive is entitled under the Consolidated
Omnibus Budget Reconciliation Act of 1985, Public Law 99-272, Title X (COBRA).
In addition, the Company agrees to pay for reasonable outplacement services
arranged by the Company. Notwithstanding the foregoing, no payment or payments
shall be made under this Agreement which would be an “excess parachute payment”
as defined in § 280G(b) of the Internal Revenue Code of 1986, as amended.
Payments which would be “excess parachute payments” shall be proportionately
reduced so that no portion of any payment shall constitute an “excess parachute
payment.” For purposes hereof a “Change in Control” of the Company shall be
deemed to occur if (i) any “person” (as such term is used in § § 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than (A) persons who, at the date of this Agreement, are the beneficial owners
of 25% or more of the Company’s voting securities or (B) a group including

 



--------------------------------------------------------------------------------

 

Executive, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities, or (ii) the shareholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation. Further, for purposes hereof, a
“Change in Control” also shall be deemed to occur if individuals who, as the
date hereof, constitute the Board of Directors of the Company (the “Incumbent
Board) cease for any reason to constitute at least a majority of the Board of
Directors of the Company, provided, however, that an individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by at least a majority of
the directors then comprising the Incumbent Board shall be included within the
definition of Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual election contest (or such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than the Board.

 

6. Covenants.

 

  (a) Non-competition by Executive. The Executive acknowledges that the list of
the Company’s customers and customer contacts as it may exist from time to time
are valuable, special, and unique assets of the Company’s business. During the
period of nine (9) months immediately after the termination of Executive’s
employment with the Company for any cause whatsoever, Executive will not, either
directly or indirectly, either for Executive or for any other person, firm,
Company or corporation, call upon, solicit, divert, or take away, or attempt to
solicit, divert or take away any of the Executives, customers, prospective
customers, or business, of the Company upon whom Executive called, solicited,
catered, or became acquainted during Executive’s employment with the Company.

 

  (b)

Return of Company Records and Property. Executive agrees that upon termination
of Executive’s employment, for any cause whatsoever, Executive will surrender to
the Company in good condition all property and equipment belonging to Company
and all records kept by Executive containing the names, addresses or any other
information with regard to customers or customer contacts of the Company, or
concerning any

 



--------------------------------------------------------------------------------

 

operational, financial or other documents given to Executive during Executive’s
employment with Company.

 

  (c) Non-disclosure by Executive. The Executive acknowledges and agrees that
any information obtained by Executive while employed by the Company, including
but not limited to customer lists and customer contacts, financial, promotional,
marketing, training or operational information, and employment data is highly
confidential, and is important to the Company and to the effective operation of
the Company’s business. Executive, therefore, agrees that while employed by the
Company, and at any time thereafter, Executive will make no disclosure of any
kind, directly or indirectly, concerning any such confidential matters relating
to the Company or any of its activities.

 

  (d) Enforcement. In the event of a breach or threatened breach by the
Executive of the provisions of this Agreement, the Company shall be entitled to
a restraining order and/or an injunction restraining the Executive from
contacting, servicing or soliciting Company’s customers, or customer contacts,
or utilizing or disclosing, in whole or in part, the list of the Company’s
customers, customer contacts, employees, or financial, operational, promotional,
marketing, or training information, or from rendering any services to any
persons, firm, corporation, association, or other entity to whom such list or
information, in whole or in part, has been disclosed or is threatened to be
disclosed. In the event the Company is successful in any suit or proceeding
brought or instituted by the Company to enforce any of the provisions of this
agreement on account of any damages sustained by the Company by reason of the
violation by the Executive of any of the terms and/or provisions of this
agreement to be performed by the Executive, the Executive agrees to pay the
Company reasonable attorney’s fees to be fixed by the Court.

 



--------------------------------------------------------------------------------

7. Inventions.

 

  (a) Executive shall promptly communicate and disclose in writing to Company
all those inventions and developments including software, whether patentable or
not, as well as patents and patent applications (hereinafter collectively called
“Inventions”), made, conceived, developed, or purchased by her, or under which
she acquires the right to grant licenses or to become licensed, alone or jointly
with others, which have arisen or jointly with others, which have arisen or may
arise out of her employment, or relate to any matters pertaining to, or useful
in connection therewith, the business or affairs of Company or any of its
subsidiaries. Included herein as if developed during the employment period is
any specialized equipment and software developed for use in the business of
Company. All of Executive’s right, title and interest in, to, and under all such
inventions, licenses, and right to grant licenses shall be the sole property of
Company. Any such inventions disclosed to anyone by Executive within one (1)
year after the termination of employment for any cause whatsoever shall be
deemed to have been made or conceived by Executive during the Employment Period.

 



--------------------------------------------------------------------------------

  (b) As to all such invention, Executive shall, upon request of Company:

 

  i. Execute all documents which Company shall deem necessary or proper to
enable it to establish title to such inventions or other rights, and to enable
it to file and prosecute applications for letters patent of the United States
and any foreign country; and

 

  ii. Do all things (including the giving of evidence in suits and other
proceedings) which Company shall deem necessary or proper to obtain, maintain,
or assert patents for any and all such inventions or to assert its rights in any
inventions not patented.

 

8. Litigation. Executive agrees that during her employment or thereafter, she
shall do all things, including the giving of evidence in suits and other
proceedings, which Company shall deem necessary or proper to obtain, maintain or
assert rights accruing to Company during the employment period and in connection
with which Executive has knowledge, information or expertise. All reasonable
expenses incurred by Executive in fulfilling the duties set forth in this
paragraph 8 shall be reimbursed by Company to the full extent legally
appropriate, including, without limitation, a reasonable payment for Executive’s
time.

 

9. Modification. No modification, amendment, or waiver of any of the provisions
of this Agreement shall be effective unless made in writing specifically
referring to this Agreement and signed by all parties therefore.

 

10. Entire Agreement. This instrument constitutes the entire agreement of the
parties hereto with respect to Executive’s employment and her compensation
therefore.

 

11. Waiver. The failure to enforce at any time any of the provisions of this
agreement or to require at any time performance by any party of any of the
provisions hereof shall in no way be construed to be a waiver of such provisions
or to affect either the validity of this Agreement, or any part hereof; or the
right of each party thereafter to enforce each and every provision in accordance
with the terms of this Agreement.

 

12. Severability. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect the other provisions hereof and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision were omitted.

 

13. Pronouns. As used herein, the term “Executive” and the pronouns therefore
have been used for convenience only, and corresponding terms reflecting the
proper gender of Executive shall be deemed substituted by the parties hereto
where appropriate.

 

14. Successors. This Agreement shall be binding upon and shall inure to the
benefit of Company and any successor or assign of Company. For the purposes of
this Agreement, the terms “successor or assign” shall mean any person, firm,
corporation, or other business entity which, at any time, whether by merger,
purchase, assignment or otherwise, shall acquire the assets or business of
Company in part or as a whole.

 



--------------------------------------------------------------------------------

This Agreement shall also be binding upon and shall inure to the benefit of
Executive and her legal representatives and assigns, except that Executive’s
obligations to perform such future services and rights to receive payment
therefore are hereby expressly declared to be non-assignable and
non-transferable.

 

15. Governing Law. This Agreement shall be interpreted and executed in
accordance with the laws of the State of Missouri.

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the day and year first above written.

 

CENTENE CORPORATION By  

/s/ Carol Goldman

   

“Company”

By  

/s/ Marie J. Glancy

   

“Executive”

 

Date June 2, 2003

 